Name: Council Directive 84/530/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for appliances using gaseous fuels, safety and control devices for these appliances and methods of surveillance of them
 Type: Directive
 Subject Matter: energy policy;  electronics and electrical engineering;  mechanical engineering
 Date Published: 1984-11-19

 Avis juridique important|31984L0530Council Directive 84/530/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for appliances using gaseous fuels, safety and control devices for these appliances and methods of surveillance of them Official Journal L 300 , 19/11/1984 P. 0095 - 0105 Spanish special edition: Chapter 13 Volume 18 P. 0105 Portuguese special edition Chapter 13 Volume 18 P. 0105 +++++( 1 ) OJ NO C 134 , 16 . 6 . 1975 , P . 37 . ( 2 ) OJ NO C 76 , 7 . 4 . 1975 , P . 37 . ( 3 ) OJ NO C 270 , 27 . 11 . 1975 , P . 28 . ( 4 ) OJ NO L 262 , 27 . 9 . 1976 , P . 153 . ( 5 ) SEE PAGE 106 OF THIS OFFICIAL JOURNAL . COUNCIL DIRECTIVE OF 17 SEPTEMBER 1984 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO COMMON PROVISIONS FOR APPLIANCES USING GASEOUS FUELS , SAFETY AND CONTROL DEVICES FOR THESE APPLIANCES AND METHODS OF SURVEILLANCE OF THEM ( 84/530/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS IN CERTAIN MEMBER STATES MANDATORY PROVISIONS DETERMINE THE TECHNICAL CHARACTERISTICS OF CONSTRUCTION , VERIFICATION AND/OR OPERATION OF APPLIANCES USING GASEOUS FUELS ; WHEREAS THESE REQUIREMENTS DIFFER FROM ONE MEMBER STATE TO ANOTHER ; WHEREAS SUCH DIFFERENCES HINDER TRADE AND MAY CREATE UNEQUAL CONDITIONS OF COMPETITION WITHIN THE COMMUNITY ; WHEREAS THESE OBSTACLES TO THE ESTABLISHMENT AND FUNCTIONING OF THE COMMON MARKET CAN BE REDUCED OR INDEED ELIMINATED IF THE SAME REQUIREMENTS APPLY IN EACH OF THE MEMBER STATES , EITHER IN ADDITION TO OR IN PLACE OF THEIR EXISTING LAWS ; WHEREAS A CHECK ON COMPLIANCE WITH THESE TECHNICAL REQUIREMENTS IS NECESSARY TO PROVIDE EFFECTIVE PROTECTION FOR USERS AND THIRD PARTIES ; WHEREAS THE EXISTING INSPECTION PROCEDURES DIFFER FROM ONE MEMBER STATE TO ANOTHER ; WHEREAS IN ORDER TO ACHIEVE FREE MOVEMENT OF APPLIANCES WITHIN THE COMMON MARKET AND TO OBVIATE MULTIPLE INSPECTIONS WHICH ARE IN EFFECT A BARRIER TO THE FREE MOVEMENT OF THESE APPLIANCES , ARRANGEMENTS SHOULD BE MADE FOR THE MUTUAL RECOGNITION OF INSPECTION PROCEDURES BY THE MEMBER STATES ; WHEREAS , IN ORDER TO FACILITATE THIS MUTUAL RECOGNITION OF INSPECTION PROCEDURES , ADEQUATE EEC TYPE-EXAMINATION PROCEDURES AND EEC SURVEILLANCE PROCEDURES FOR APPLIANCES SHOULD BE ESTABLISHED AND THE CRITERIA FOR APPOINTING THE BODIES RESPONSIBLE FOR VERIFICATION SHOULD BE HARMONIZED ; WHEREAS THE PRESENCE ON AN APPLIANCE USING GASEOUS FUELS OF THE EEC MARK SHOWING THAT IT HAS UNDERGONE THE APPROPRIATE INSPECTIONS INDICATES THAT IT SATISFIES THE RELEVANT TECHNICAL REQUIREMENTS AND THEREFORE MAKES IT UNNECESSARY , ON THE IMPORTATION AND PLACING INTO SERVICE OF THE APPLIANCE , TO REPEAT INSPECTIONS WHICH HAVE ALREADY BEEN CARRIED OUT ; WHEREAS NATIONAL RULES ON APPLIANCES USING GASEOUS FUELS COVER NUMEROUS TYPES OF APPLIANCES USING GASEOUS FUELS OF WIDELY VARYING USES AND CAPACITIES ; WHEREAS THIS DIRECTIVE SHOULD LAY DOWN THE GENERAL PROVISIONS DEALING , IN PARTICULAR , WITH EEC TYPE-EXAMINATION PROCEDURES AND EEC SURVEILLANCE ; WHEREAS SEPARATE DIRECTIVES FOR EACH CATEGORY OF APPLIANCE WILL LAY DOWN THE TECHNICAL REQUIREMENTS AS TO THE DESIGN AND METHODS OF SURVEILLANCE OF SUCH APPLIANCES AND , WHERE APPROPRIATE , THE CONDITIONS UNDER WHICH COMMUNITY TECHNICAL REQUIREMENTS ARE TO REPLACE NATIONAL PROVISIONS IN FORCE ; WHEREAS THE RESULTS OBTAINED BY INTERNATIONAL STANDARDIZATION BODIES SHOULD BE USED AS FAR AS POSSIBLE IN THE SEPARATE DIRECTIVES ; WHEREAS THE TECHNICAL REQUIREMENTS OF THE DIRECTIVES ON APPLIANCES USING GASEOUS FUELS MUST BE ADAPTED WITHOUT DELAY TO TAKE ACCOUNT OF TECHNICAL PROGRESS ; WHEREAS , IN ORDER TO FACILITATE THE IMPLEMENTATION OF THE MEASURES NECESSARY FOR THIS PURPOSE , PROVISION SHOULD BE MADE FOR A PROCEDURE ESTABLISHING CLOSE COOPERATION BETWEEN THE MEMBER STATES AND THE COMMISSION , WITHIN THE COMMITTEE FOR ADAPTATION TO TECHNICAL PROGRESS OF THE DIRECTIVES FOR REMOVING TECHNICAL BARRIERS TO TRADE IN APPLIANCES USING GASEOUS FUELS ; WHEREAS APPLIANCES USING GASEOUS FUELS PLACED ON THE MARKET , ALTHOUGH CONFORMING TO THE REQUIREMENTS OF THE RELEVANT SEPARATE DIRECTIVES MIGHT NEVERTHELESS CONSTITUTE A SAFETY HAZARD ; WHEREAS PROVISION SHOULD THEREFORE BE MADE FOR A PROCEDURE TO REDUCE THIS HAZARD ; WHEREAS DIFFERENT CONDITIONS AS REGARDS TYPES OF GAS AND FUEL FEED PRESSURES ARE IN FORCE IN THE MEMBER STATES ; WHEREAS THESE MANDATORY CONDITIONS CANNOT BE HARMONIZED IN VIEW OF THE FACT THAT EACH MEMBER STATE'S ENERGY SUPPLY AND DISTRIBUTION SITUATION IS PECULIAR TO IT ; WHEREAS CERTAIN APPLIANCES USING GASEOUS FUELS MAY ALSO BE REGARDED AS FALLING PARTLY WITHIN THE SCOPE OF COUNCIL DIRECTIVE 76/767/EEC OF 27 JULY 1976 RELATING TO PRESSURE VESSELS AND METHODS OF INSPECTING THEM ( 4 ) , AS AMENDED BY THE ACT OF ACCESSION OF 1979 ; WHEREAS THE COUNCIL WILL HAVE TO DECIDE IN EACH INDIVIDUAL CASE WHETHER , AS REGARDS CONSTRUCTION SPECIFICATIONS AND SURVEILLANCE METHODS , THE PARTS OF SUCH APPLIANCES UNDER PRESSURE SHOULD COME UNDER DIRECTIVE 76/767/EEC , HAS ADOPTED THIS DIRECTIVE : CHAPTER I DEFINITIONS AND BASIC PRINCIPLES ARTICLE 1 1 . THIS DIRECTIVE SHALL APPLY TO ANY APPLIANCE FOR COOKING , HEATING , HOT WATER PRODUCTION , REFRIGERATION , LIGHTING OR WASHING WHICH USES GASEOUS FUELS AND TO ANY SAFETY OR CONTROL DEVICE WHICH IS INTENDED TO FORM AN INTEGRAL PART OF SUCH AN APPLIANCE . 2 . THE APPLIANCES AND DEVICES REFERRED TO IN PARAGRAPH 1 ARE HEREINAFTER CALLED " APPLIANCES " . 3 . THE FOLLOWING SHALL BE EXCLUDED FROM THE SCOPE OF THIS DIRECTIVE : - APPLIANCES SPECIFICALLY INTENDED FOR INSTALLATION IN SHIPS AND AIRCRAFT , - APPLIANCES NOT COVERED BY A SEPARATE DIRECTIVE WITHIN THE MEANING OF ARTICLE 2 . 4 . FOR THE PURPOSES OF THIS DIRECTIVE , " GASEOUS FUEL " MEANS ANY FUEL WHICH IS ENTIRELY IN A GASEOUS STATE AT A TEMPERATURE OF 15* C UNDER A PRESSURE OF 1,01325 BAR . 5 . FOR THE PURPOSE OF THIS DIRECTIVE : " EEC TYPE-EXAMINATION " MEANS THE PROCEDURE WHEREBY THE BODY APPROVED FOR THAT PURPOSE BY A MEMBER STATE ESTABLISHES , FOLLOWING TESTS , AND CERTIFIES THAT A TYPE OF APPLIANCE CONFORMS TO THE REQUIREMENTS HARMONIZED UNDER THIS DIRECTIVE AND THE RELEVANT SEPARATE DIRECTIVES ; " EEC SURVEILLANCE " MEANS THE PROCEDURE WHEREBY THE BODY APPROVED FOR THAT PURPOSE BY A MEMBER STATE ENSURES , AFTER AN EEC TYPE-EXAMINATION CERTIFICATE HAS BEEN ISSUED IN ACCORDANCE WITH THIS DIRECTIVE AND THE RELEVANT SEPARATE DIRECTIVE , THAT APPLIANCES HAVE BEEN MANUFACTURED IN CONFORMITY WITH THE APPROVED TYPE . ARTICLE 2 1 . SEPARATE DIRECTIVES SHALL LAY DOWN THE DESIGN AND CONSTRUCTION REQUIREMENTS , METHODS OF SURVEILLANCE AND TESTING AND , WHERE NECESSARY , THE MANNER OF OPERATION FOR THE CATEGORIES OF APPLIANCES TO WHICH THEY RELATE . 2 . THE AIMS WHICH MUST IN PRINCIPLE BE PURSUED IN DEVISING THE REQUIREMENTS AND TESTS REFERRED TO IN PARAGRAPH 1 , TAKING INTO ACCOUNT THE STATE OF TECHNICAL PROGRESS , MUST ENSURE IN PARTICULAR THAT APPLIANCES : - WHEN PROPERLY INSTALLED AND MAINTAINED AND USED FOR THE PURPOSE INTENDED , DO NOT ENDANGER THE SAFETY OF PERSONS , DOMESTIC ANIMALS OR PROPERTY , - MEET THE REQUIREMENTS OF RATIONAL USE OF ENERGY , - FULFIL THE PURPOSE FOR WHICH THEY ARE INTENDED . 3 . THE SEPARATE DIRECTIVES MAY SPECIFY THE DATE FROM WHICH THE MEMBER STATES MAY NO LONGER ALLOW THE PLACING ON THEIR MARKETS OF THE APPLIANCES COVERED BY THESE DIRECTIVES , UNLESS THEY CONFORM THERETO . ARTICLE 3 1 . FOR THE PURPOSES OF THIS DIRECTIVE , " EEC-TYPE APPLIANCE " MEANS ANY APPLIANCE WHICH SATISFIES THE REQUIREMENTS OF THIS DIRECTIVE AND OF THE RELEVANT SEPARATE DIRECTIVE , AND WHICH ACCORDINGLY BEARS THE EEC MARK OF CONFORMITY REFERRED TO IN ARTICLE 7 ( 6 ) AND ( 7 ) AND/OR HAS BEEN GRANTED A CERTIFICATE OF CONFORMITY WHICH MAY BE PROVIDED FOR IN THE RELEVANT SEPARATE DIRECTIVE . 2 . NO MEMBER STATE MAY , ON GROUNDS RELATING TO THE CONSTRUCTION OF AN EEC APPLIANCE OR SURVEILLANCE THEREOF WITHIN THE MEANING OF THIS DIRECTIVE AND THE RELEVANT SEPARATE DIRECTIVE , REFUSE , PROHIBIT OR RESTRICT THE PLACING ON THE MARKET , CONNECTION TO THE DISTRIBUTION NETWORK AND PUTTING INTO SERVICE FOR A PURPOSE FOR WHICH IT WAS INTENDED OF AN EEC-TYPE APPLIANCE . 3 . MEMBER STATES SHALL IN PARTICULAR ENSURE THAT AUTHORITIES OR BODIES RESPONSIBLE FOR THE SUPPLY OF GAS , CONNECTION TO THE NETWORK AND PUTTING INTO SERVICE OF SUCH APPLIANCES DO NOT IMPOSE UPON SUCH CONNECTION AND PUTTING INTO SERVICE ANY TECHNICAL CONDITIONS OTHER THAN THE FOLLOWING : - CONNECTION AND PUTTING INTO SERVICE FOR A USE WHICH IS IN CONFORMITY WITH THE APPLIANCE'S INTENDED USE , - COMPLIANCE WITH THE INSTALLATION REQUIREMENTS IN FORCE IN THE TERRITORY OF A MEMBER STATE . ARTICLE 4 MEMBER STATES SHALL ATTACH THE SAME VALUE TO EEC TYPE-EXAMINATION AND EEC SURVEILLANCE AS TO THE CORRESPONDING NATIONAL PROCEDURES . CHAPTER II EEC TYPE-EXAMINATION AND EEC TYPE-EXAMINATION CERTIFICATE ARTICLE 5 1 . WHERE IT IS PROVIDED FOR IN A SEPARATE DIRECTIVE , EEC TYPE-EXAMINATION SHALL BE A PREREQUISITE FOR THE PLACING ON THE MARKET , CONNECTION TO THE DISTRIBUTION NETWORK , AND PUTTING INTO SERVICE OF AN APPLIANCE . 2 . EEC TYPE-EXAMINATION SHALL BE CARRIED OUT BY BODIES APPROVED FOR THIS PURPOSE BY THE MEMBER STATE . ARTICLE 6 1 . APPROVED BODIES APPOINTED BY MEMBER STATES TO CARRY OUT EEC TYPE-EXAMINATION IN ACCORDANCE WITH ARTICLE 7 SHALL COMPLY WITH THE MINIMUM CRITERIA LAID DOWN IN ANNEX II , WITHOUT PREJUDICE TO MEMBER STATES' COMPETENCE TO TAKE SUCH MEASURES AND LAY DOWN SUCH CONDITIONS AS THEY CONSIDER NECESSARY AT NATIONAL LEVEL TO ENSURE THAT THESE BODIES OPERATE IN AN EFFICIENT , COORDINATED AND EXEMPLARY FASHION . COMPLIANCE WITH THE MINIMUM CRITERIA BY A BODY SHALL NOT OBLIGE A MEMBER STATE TO APPROVE IT . 2 . WHERE A MEMBER STATE HAS APPROVED A BODY OR BODIES TO CARRY OUT EEC TYPE-EXAMINATION , IT SHALL NOTIFY THE OTHER MEMBER STATES AND THE COMMISSION OF THE BODY OR LIST OF BODIES CONCERNED . IT SHALL ALSO NOTIFY THE OTHER MEMBER STATES AND THE COMMISSION OF ANY SUBSEQUENT AMENDMENTS TO THESE PARTICULARS . ARTICLE 7 1 . THE EEC TYPE-EXAMINATION CERTIFICATE SHALL BE THE DOCUMENT BY WHICH AN APPROVED BODY CERTIFIES THAT A TYPE OF APPLIANCE CONFORMS TO THE REQUIREMENTS OF THIS DIRECTIVE AND THE RELEVANT SEPARATE DIRECTIVES . 2 . AT THE REQUEST OF THE MANUFACTURER , OR HIS AUTHORIZED REPRESENTATIVE ESTABLISHED IN THE COMMUNITY , THE APPROVED BODIES REFERRED TO IN ARTICLE 6 SHALL CARRY OUT THE EEC TYPE-EXAMINATION OF A TYPE OF APPLIANCE . IF THE TYPE MEETS THE REQUIREMENTS OF THIS DIRECTIVE AND OF THE RELEVANT SEPARATE DIRECTIVES AND IF THE MANUFACTURER UNDERTAKES TO COMPLY WITH THE CONDITIONS REFERRED TO IN ARTICLE 13 AND IN THE SEPARATE DIRECTIVES , THE APPROVED BODY SHALL ISSUE AN EEC TYPE-EXAMINATION CERTIFICATE . THIS CERTIFICATE SHALL CONFORM TO THE MODEL GIVEN IN THE SEPARATE DIRECTIVES . THE APPLIANCE SUBJECTED TO THE EEC TYPE-EXAMINATION MUST BE REPRESENTATIVE OF THE PROPOSED PRODUCTION SERIES . APPLIANCES MANUFACTURED WITH A VIEW TO OBTAINING AN EEC TYPE-EXAMINATION CERTIFICATE MUST CONFORM TO THE APPLIANCE FOR WHICH THIS CERTIFICATE WAS ISSUED . 3 . THE APPROVED BODIES SHALL ISSUE , REFUSE TO ISSUE , SUSPEND OR WITHDRAW EEC TYPE-EXAMINATION CERTIFICATES IN ACCORDANCE WITH THE PROVISIONS OF THIS CHAPTER AND OF ANNEX I . 4 . APPLICATIONS FOR EEC TYPE-EXAMINATION RELATING TO THE SAME TYPE OF APPLIANCE MAY BE SUBMITTED TO ONLY ONE OF THE APPROVED BODIES . 5 . THE EEC TYPE-EXAMINATION CERTIFICATE SHALL BE SUBJECT TO THE CONDITIONS CONTAINED IN ARTICLE 13 AND MAY ALSO BE ISSUED FOR A LIMITED PERIOD OR BE SUBJECT TO OTHER CONDITIONS STIPULATED IN THE SEPARATE DIRECTIVES . 6 . ANY MANUFACTURER WHO HAS OBTAINED AN EEC TYPE-EXAMINATION CERTIFICATE SHALL BE ENTITLED TO AFFIX AN EEC MARK OF CONFORMITY TO THE PRODUCTS TO BE MARKETED WHICH CORRESPOND TO THE TYPE FOR WHICH THE CERTIFICATE WAS ISSUED . THIS MARK MUST BE VISIBLY , LEGIBLY AND INDELIBLY AFFIXED TO EACH APPLIANCE . 7 . THE REQUIREMENTS RELATING TO THE EEC TYPE-EXAMINATION CERTIFICATE AND THE EEC MARK OF CONFORMITY ARE GIVEN IN ANNEX I . ARTICLE 8 1 . IF AN APPROVED BODY FINDS THAT SEVERAL SAMPLES OF AN APPLIANCE OF THE TYPE FOR WHICH IT HAS ISSUED AN EEC TYPE-EXAMINATION CERTIFICATE FAIL TO CONFORM TO THAT TYPE , IT SHALL REQUEST THE HOLDER OF THE CERTIFICATE TO RECTIFY PRODUCTION WITHIN A SPECIFIED PERIOD , IF NECESSARY SUSPENDING THE CERTIFICATE . WHERE NECESSARY , THE SEPARATE DIRECTIVE RELATING TO THE TYPE OF APPLIANCE CONCERNED SHALL FIX THE NUMBER OF SAMPLES DEEMED SUFFICIENT TO JUSTIFY INTERVENTION BY THE APPROVED BODY . FAILING RECTIFICATION WITHIN THE SPECIFIED PERIOD , THE APPROVED BODY SHALL SUSPEND OR WITHDRAW THE CERTIFICATE . 2 . THE APPROVED BODY WHICH HAS GRANTED THE EEC TYPE-EXAMINATION CERTIFICATE MUST WITHDRAW IT IF IT FINDS THAT THE CERTIFICATE SHOULD NOT HAVE BEEN GRANTED . 3 . IT SHALL SUSPEND OR WITHDRAW THE CERTIFICATE IF THE HOLDER FAILS TO FULFIL THE UNDERTAKINGS TO THE APPROVED BODY WHICH ARE REFERRED TO IN ARTICLES 7 AND 13 . ARTICLE 9 1 . MEMBER STATES SHALL ENSURE THAT THE APPROVED BODIES CARRY OUT THE AFOREMENTIONED TASKS CORRECTLY . TO THIS END THEY SHALL , BY APPROPRIATE MEASURES , OBLIGE THE APPROVED BODIES TO ALLOW THE COMPETENT AUTHORITIES OF THE MEMBER STATES WHICH APPOINTED THEM TO MAKE CHECKS AT ANY TIME . 2 . A MEMBER STATE MAY AUTHORIZE A BODY APPROVED BY IT , WITHOUT THEREBY RESTRICTING THAT BODY'S OWN RESPONSIBILITY , TO ENTRUST TO ONE OR MORE LABORATORIES THE TASK OF CARRYING OUT THE TESTS TO BE CONDUCTED IN THE CONTEXT OF THE EEC TYPE-EXAMINATION AND THE EEC SURVEILLANCE PROVIDED FOR IN CHAPTER III , PROVIDED THAT THESE LABORATORIES SATISFY THE CRITERIA LAID DOWN IN SECTIONS 3 , 4 AND 5 OF ANNEX II . 3 . MEMBER STATES SHALL TAKE THE NECESSARY STEPS TO ENSURE THAT THE APPLICANT OR THE PERSON TO WHOM THE EEC TYPE-EXAMINATION CERTIFICATE WAS ISSUED IS ABLE TO APPEAL AGAINST DECISIONS BY THE APPROVED BODY TO REFUSE , SUSPEND OR WITHDRAW THE EEC TYPE-EXAMINATION CERTIFICATE . 4 . IF A MEMBER STATE FINDS THAT A BODY WHICH IT HAS APPROVED IS NOT CORRECTLY FULFILLING THE TASKS REFERRED TO IN ARTICLES 7 AND 8 , SUCH MEMBER STATE SHALL TAKE ALL APPROPRIATE STEPS WITH REGARD TO THAT BODY . 5 . THE MEMBER STATE SHALL IN ANY EVENT WITHDRAW APPROVAL IF IT FINDS THAT AN APPROVED BODY HAS CEASED TO SATISFY THE MINIMUM CRITERIA LAID DOWN IN ANNEX II OR THAT IT DOES NOT COMPLY WITH THE CONDITIONS SET BY THE MEMBER STATE . 6 . IF A MEMBER STATE DOES NOT WITHDRAW APPROVAL FROM A BODY WHICH NO LONGER SATISFIES THE MINIMUM CRITERIA , ANY OTHER MEMBER STATE MAY BRING THIS FACT TO THE ATTENTION OF THE COMMISSION . THE COMMISSION SHALL TAKE APPROPRIATE STEPS TO FIND A SOLUTION . ARTICLE 10 1 . A MEMBER STATE WHICH WITHDRAWS APPROVAL FROM A BODY SHALL TAKE ALL NECESSARY STEPS TO ENSURE CONTINUITY WITH REGARD TO FULFILMENT OF THE OBLIGATIONS AND DUTIES RESULTING FROM THE ISSUE OF EEC TYPE-EXAMINATION CERTIFICATES BY THAT BODY BEFORE THE WITHDRAWAL OF APPROVAL . APPLICATIONS REFUSED BY THAT BODY MAY , MOREOVER , BE RE-SUBMITTED . 2 . THE MEMBER STATE MUST WITHDRAW ALL CERTIFICATES ISSUED BY THAT BODY BEFORE WITHDRAWAL OF APPROVAL IF THEY WERE ISSUED IMPROPERLY . ARTICLE 11 1 . IF ONE OF THE CASES REFERRED TO IN ARTICLE 8 IS NOTED IN A MEMBER STATE , THE COMPETENT AUTHORITIES OF THAT MEMBER STATE SHALL BRING THIS FACT TO THE ATTENTION OF THE MEMBER STATE IN WHICH THE CERTIFICATE WAS ISSUED . 2 . THE COMPETENT AUTHORITIES OF THE MEMBER STATE IN WHICH THE EEC TYPE-EXAMINATION CERTIFICATE WAS ISSUED SHALL OBLIGE THE APPROVED BODY CONCERNED TO TAKE THE STEPS PROVIDED FOR IN ARTICLE 8 . 3 . IN THE EVENT OF A DISPUTE BETWEEN THE MEMBER STATE IN WHICH AN EEC TYPE-EXAMINATION CERTIFICATE WAS ISSUED AND ANOTHER MEMBER STATE , THE COMMISSION SHALL BE INFORMED AND SHALL TAKE APPROPRIATE STEPS . CHAPTER III EEC SURVEILLANCE ARTICLE 12 MEMBER STATES SHALL ENSURE THAT EEC SURVEILLANCE , THE AIM OF WHICH IS TO ENSURE CORRECT USE OF THE EEC MARK OF CONFORMITY , IS CARRIED OUT . SURVEILLANCE MAY BE CARRIED OUT BY THE APPROVED BODIES REFERRED TO IN ARTICLE 6 WHICH ISSUED THE EEC TYPE-CERTIFICATE . SURVEILLANCE SHALL BE CARRIED OUT BY TAKING SAMPLES AND BY SPOT CHECKS , INTER ALIA . THE BODIES WHICH CARRY OUT THE SURVEILLANCE MUST , IN ANY CASE , SATISFY THE CRITERIA LAID DOWN IN ANNEX II AND BE NOTIFIED IN ACCORDANCE WITH ARTICLE 6 . ARTICLE 13 1 . A MANUFACTURER , OR HIS AUTHORIZED REPRESENTATIVE ESTABLISHED IN THE COMMUNITY , WHO MAKES USE OF THE EEC MARK MUST : ( A ) INFORM THE APPROVED BODY WHICH GRANTED THE EEC TYPE-EXAMINATION CERTIFICATE OF : - THE PLACES WHERE THE APPLIANCES ARE MANUFACTURED AND/OR WAREHOUSED , AS REQUESTED BY THE APPROVED BODY , - THE DATE ON WHICH MANUFACTURE COMMENCES , - ANY OTHER INFORMATION REQUIRED BY THE BODY TO ENABLE IT TO CARRY OUT ITS TASK AND PROVIDED FOR BY THE SEPARATE DIRECTIVE ; ( B ) ALLOW REPRESENTATIVES OF THE APPROVED BODY WHICH GRANTED THE CERTIFICATE TO HAVE ACCESS FOR THE PURPOSE OF SURVEILLANCE TO THE SAID PLACES OF MANUFACTURE AND/OR WAREHOUSING AND TO INSPECTION RECORDS AND PROVIDE ALL NECESSARY INFORMATION RELEVANT TO SUCH SURVEILLANCE ; ( C ) PERMIT THE APPROVED BODY WHICH GRANTED THE CERTIFICATE TO TAKE ONE OR MORE APPLIANCES AS SAMPLES FOR SURVEILLANCE PURPOSES FROM THE PLACES OF MANUFACTURE OR WAREHOUSING . 2 . THE APPROVED BODY WHICH GRANTED THE EEC TYPE-EXAMINATION CERTIFICATE MUST SUPPLY COPIES OF THE TEST REPORT AND , WHERE APPROPRIATE , OF THE TECHNICAL FILE TO THE OTHER APPROVED BODIES , THE MEMBER STATES AND THE COMMISSION , IF THEY SO REQUEST . 3 . THE HOLDER OF THE EEC MARK OF CONFORMITY MUST CARRY OUT PRODUCTION CHECKS OR ENSURE THAT THEY ARE CARRIED OUT AND HAVE AT HIS DISPOSAL THE EQUIPMENT NECESSARY FOR HIM TO MONITOR ADEQUATELY THE CONFORMITY OF APPLIANCES MANUFACTURED WITH THE APPLIANCE FOR WHICH THE EEC TYPE-EXAMINATION CERTIFICATE WAS ISSUED . ARTICLE 14 1 . THE APPROVED BODY WHICH GRANTED THE EEC TYPE-EXAMINATION CERTIFICATE SHALL ORGANIZE EEC SURVEILLANCE OF THE MANUFACTURED APPLIANCES FOR WHICH THE EEC TYPE-EXAMINATION CERTIFICATE WAS GRANTED . THIS SURVEILLANCE MUST ENABLE THE APPROVED BODY TO VERIFY , FIRSTLY , WHETHER THE MANUFACTURER HAS THE FACILITIES FOR CARRYING OUT THE CHECKS REFERRED TO IN ARTICLE 13 ( 3 ) AND , SECONDLY , WHETHER THE MANUFACTURER ACTUALLY CARRIES OUT CHECKS TO VERIFY WHETHER APPLIANCES MANUFACTURED CONFORM TO THE APPLIANCE FOR WHICH THE EEC TYPE-EXAMINATION CERTIFICATE WAS GRANTED ; FOR EXAMPLE , WHETHER HE KEEPS INSPECTION RECORDS IF HE HAS BEEN REQUESTED TO DO SO . THE APPROVED BODY MAY ALSO ARRANGE FOR SAMPLING TO BE CARRIED OUT UNANNOUNCED AT THE DESIGNATED PLACES OF MANUFACTURE AND WAREHOUSING . THE APPROVED BODIES SHALL NOT BE PREVENTED FROM CARRYING OUT SAMPLING , UPON PAYMENT , AT ANY STAGE OF MARKETING AS WELL . 2 . IF THE PLACE OF MANUFACTURE , WAREHOUSING OR MARKETING IS SITUATED IN A MEMBER STATE OTHER THAN THAT OF THE APPROVED BODY WHICH GRANTED THE EEC TYPE-EXAMINATION CERTIFICATE , THAT BODY SHALL , IF NECESSARY , CONTACT AN APPROVED BODY IN THE MEMBER STATE WHERE THE SAMPLES ARE TO BE TAKEN FOR THE CHECKS REFERRED TO ABOVE . THE APPROVED BODY WHICH CARRIED OUT THE SURVEILLANCE SHALL SEND A REPORT TO THE APPROVED BODY WHICH GRANTED THE EEC TYPE-EXAMINATION CERTIFICATE . 3 . THE COSTS WHICH THE MANUFACTURER IS REQUIRED TO BEAR AS A RESULT OF EEC SURVEILLANCE AT ANY STAGE IN THE MARKETING PROCESS ONCE THE APPLIANCE HAS LEFT THE PLACE OF MANUFACTURE OR WAREHOUSING MAY BE DETERMINED IN ACCORDANCE WITH THE DETAILED RULES LAID DOWN IN THE SEPARATE DIRECTIVES . ARTICLE 15 1 . SHOULD THE CHECKS REFERRED TO IN ARTICLE 14 PROVE THAT THE APPLIANCES DO NOT CONFORM TO THE APPLIANCE WHICH RECEIVED THE EEC TYPE-EXAMINATION CERTIFICATE AND/OR THAT THE REQUIREMENTS OF THIS DIRECTIVE AND THE RELEVANT SEPARATE DIRECTIVE HAVE NOT ALL BEEN FULFILLED , THE APPROVED BODY MUST TAKE ONE OF THE FOLLOWING MEASURES AGAINST THE HOLDER OF THE EEC MARK OF CONFORMITY : ( A ) A SIMPLE WARNING FORMALLY REQUIRING THAT THE INFRINGEMENTS NOTED CEASE WITHIN A GIVEN PERIOD OF TIME ; ( B ) A WARNING AS REFERRED TO IN ( A ) BUT ACCOMPANIED BY MORE FREQUENT SURVEILLANCE CHECKS ; ( C ) SUSPENSION OF THE EEC TYPE-EXAMINATION CERTIFICATE ; ( D ) WITHDRAWAL OF THE EEC TYPE-CERTIFICATE . THESE MEASURES MAY BE TAKEN ONLY BY THE APPROVED BODY WHICH GRANTED THE EEC TYPE-CERTIFICATE . 2 . THE FIRST TWO MEASURES SHALL BE TAKEN WHERE THE DIFFERENCES DO NOT AFFECT THE GENERAL DESIGN OF THE APPLIANCE OR WHERE THE INFRINGEMENTS NOTED ARE MINOR AND IN NO WAY REPRESENT A SAFETY HAZARD . ONE OF THE LAST TWO MEASURES SHALL BE TAKEN WHERE THE DIFFERENCES OR INFRINGEMENTS NOTED ARE CONSIDERABLE , AND IN ANY CASE IF THEY REPRESENT A SAFETY HAZARD . 3 . THE APPROVED BODY WHICH GRANTED THE EEC TYPE-CERTIFICATE MUST ALSO WITHDRAW THE CERTIFICATE : - IF THE MANUFACTURER , OR HIS AUTHORIZED REPRESENTATIVE ESTABLISHED IN THE COMMUNITY , PREVENTS THE CHECKS PROVIDED FOR IN ARTICLE 14 FROM BEING CARRIED OUT , - IF IT FINDS THAT THE EEC TYPE-EXAMINATION CERTIFICATE SHOULD NOT HAVE BEEN GRANTED . 4 . IF THE APPROVED BODY WHICH GRANTED THE EEC TYPE-EXAMINATION CERTIFICATE IS INFORMED BY THE APPROVED BODY OF ANOTHER MEMBER STATE OF THE EXISTENCE OF ONE OF THE CASES REFERRED TO IN PARAGRAPHS 2 AND 3 IT SHALL ALSO , AFTER CONSULTING THAT BODY , TAKE THE MEASURES PROVIDED FOR IN THOSE PARAGRAPHS . 5 . SUSPENSION OR WITHDRAWAL OF THE EEC TYPE-EXAMINATION CERTIFICATE SHALL BE NOTIFIED TO THE MEMBER STATES AND THE OTHER APPROVED BODIES . ARTICLE 16 ALL COSTS RELATING TO EEC TYPE-EXAMINATION AND EEC SURVEILLANCE SHALL BE BORNE BY THE MANUFACTURER OR HIS REPRESENTATIVE ESTABLISHED IN THE COMMUNITY . CHAPTER IV ADAPTATION OF THE DIRECTIVE TO TECHNICAL PROGRESS ARTICLE 17 ANY AMENDMENTS NECESSARY TO ADAPT TO TECHNICAL PROGRESS ANNEX I TO THIS DIRECTIVE , WITH THE EXCEPTION OF SECTIONS 1.1 AND 5 THEREOF AND THOSE PROVISIONS OF THE SEPARATE DIRECTIVES WHICH ARE SPECIFICALLY INDICATED IN EACH OF THEM , SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 19 . ARTICLE 18 1 . A COMMITTEE ( HEREINAFTER CALLED " THE COMMITTEE " ) IS HEREBY SET UP TO ADAPT TO TECHNICAL PROGRESS THE DIRECTIVES CONCERNING THE ELIMINATION OF TECHNICAL BARRIERS TO TRADE IN APPLIANCES USING GASEOUS FUELS . IT SHALL CONSIST OF REPRESENTATIVES OF THE MEMBER STATES , AND HAVE A COMMISSION REPRESENTATIVE AS CHAIRMAN . 2 . THE COMMITTEE SHALL ADOPT ITS OWN RULES OF PROCEDURE . ARTICLE 19 1 . WHERE THE PROCEDURE LAID DOWN IN THIS ARTICLE IS INVOKED , THE MATTER SHALL BE REFERRED TO THE COMMITTEE BY ITS CHAIRMAN , EITHER ON HIS OWN INITIATIVE OR AT THE REQUEST OF A REPRESENTATIVE OF A MEMBER STATE . 2 . THE COMMISSION REPRESENTATIVE SHALL SUBMIT TO THE COMMITTEE A DRAFT OF THE MEASURES TO BE TAKEN . THE COMMITTEE SHALL GIVE ITS OPINION ON THAT DRAFT WITHIN A TIME LIMIT SET BY THE CHAIRMAN HAVING REGARD TO THE URGENCY OF THE MATTER . OPINIONS SHALL BE DELIVERED BY A MAJORITY OF 45 VOTES , THE VOTES OF THE MEMBER STATES BEING WEIGHTED AS PROVIDED IN ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . 3 . ( A ) WHERE THE MEASURES ENVISAGED ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE , THE COMMISSION SHALL ADOPT THEM . ( B ) WHERE THE MEASURES ENVISAGED ARE NOT IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE OR IF NO OPINION IS DELIVERED , THE COMMISSION SHALL WITHOUT DELAY SUBMIT TO THE COUNCIL A PROPOSAL ON THE MEASURES TO BE TAKEN . THE COUNCIL SHALL DECIDE BY A QUALIFIED MAJORITY . ( C ) IF WITHIN THREE MONTHS OF THE PROPOSAL BEING SUBMITTED TO IT THE COUNCIL HAS NOT TAKEN ANY DECISION , THE PROPOSED MEASURES SHALL BE ADOPTED BY THE COMMISSION . CHAPTER V DEROGATING CLAUSE ARTICLE 20 1 . THE DESIGN OF AN APPLIANCE AND THE METHODS USED IN ITS MANUFACTURE MAY , IN SPECIFIC INSTANCES , DEPART FROM SOME OF THE PROVISIONS OF THE SEPARATE DIRECTIVES , WITHOUT THE APPLIANCE CEASING TO BE COVERED BY ARTICLE 3 OF THIS DIRECTIVE , PROVIDED THAT THE ALTERATIONS MADE ARE SUCH AS TO ENSURE AT LEAST AN EQUIVALENT LEVEL OF PROTECTION AS FAR AS SAFETY OR HEALTH ARE CONCERNED . 2 . EACH OF THE SEPARATE DIRECTIVES SHALL EXPRESSLY SPECIFY THE PROVISIONS FROM WHICH SUCH DEROGATION IS POSSIBLE OR THE PROVISIONS FROM WHICH THERE CAN BE NO DEROGATION . 3 . WHERE A REQUEST FOR DEROGATION IS ACCEPTED , THE FOLLOWING PROCEDURE SHALL BE OBSERVED : ( A ) THE MEMBER STATE , THROUGH THE APPROVED BODY IT HAS APPOINTED , SHALL FORWARD TO THE COMMISSION THE DOCUMENTS GIVING THE DESCRIPTION OF THE APPLIANCE AND THE DOCUMENTS SUPPORTING ITS REQUEST FOR DEROGATION , INCLUDING THE RESULTS OF ANY TESTS CARRIED OUT . THE COMMISSION SHALL SEND A COPY TO THE OTHER MEMBER STATES WHICH SHALL THEN HAVE A PERIOD OF FOUR MONTHS FROM THAT DATE TO AGREE OR DISAGREE WITH THE MEMBER STATE CONCERNED OR TO ASK THAT THE MATTER BE REFERRED TO THE COMMITTEE . A COPY OF EACH DOCUMENT SHALL BE SENT TO THE COMMISSION ; ALL THE CORRESPONDENCE SHALL BE CONFIDENTIAL . ( B ) IF NO MEMBER STATE HAS DISAGREED OR ASKED THAT THE MATTER BE REFERRED TO THE COMMITTEE BEFORE THE END OF THE PERIOD LAID DOWN UNDER ( A ) , THE COMMISSION MAY CONVENE THE COMMITTEE OR AUTHORIZE THE MEMBER STATE TO GRANT OR APPROVE THE DEROGATION REQUESTED AND SHALL INFORM THE OTHER MEMBER STATES THEREOF . ( C ) IF A MEMBER STATE HAS NOT REPLIED BY THE END OF THE STATUTORY PERIOD , IT SHALL BE REGARDED AS HAVING AGREED . ( D ) OTHERWISE THE COMMISSION SHALL ACT ON THE DEROGATION REQUEST AFTER HAVING RECEIVED THE OPINION OF THE COMMITTEE . ( E ) THE RELEVANT DOCUMENTS SHALL BE SUBMITTED IN AN OFFICIAL LANGUAGE OF THE COUNTRY OF DESTINATION , OR , IN SPECIAL CASES , IN ANOTHER LANGUAGE ACCEPTABLE TO IT . CHAPTER VI SAFEGUARD CLAUSE ARTICLE 21 1 . WHERE A MEMBER STATE HAS GOOD GROUNDS FOR BELIEVING THAT AN APPLIANCE REPRESENTS A SAFETY HAZARD , EVEN THOUGH IT SATISFIES THE REQUIREMENTS OF THIS DIRECTIVE AND THE SEPARATE DIRECTIVES , IT MAY TEMPORARILY PROHIBIT THE PLACING ON THE MARKET , CONNECTION TO THE DISTRIBUTION NETWORK AND PUTTING INTO SERVICE IN ACCORDANCE WITH ITS INTENDED USE OF THE APPLIANCE ON ITS TERRITORY OR MAKE IT SUBJECT TO SPECIAL CONDITIONS . IT SHALL IMMEDIATELY INFORM THE COMMISSION AND THE OTHER MEMBER STATES THEREOF , GIVING THE REASONS FOR ITS DECISION . 2 . THE COMMISSION SHALL CONSULT THE MEMBER STATES CONCERNED WITHIN SIX WEEKS , THEN GIVE ITS VIEW WITHOUT DELAY AND TAKE THE APPROPRIATE STEPS . 3 . WHERE THE COMMISSION CONSIDERS THAT TECHNICAL AMENDMENTS TO THE SEPARATE DIRECTIVE ARE NECESSARY , SUCH AMENDMENTS SHALL BE ADOPTED BY EITHER THE COMMISSION OR THE COUNCIL IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 19 . IN THIS EVENT , ANY MEMBER STATE WHICH HAS TAKEN SAFEGUARD MEASURES MAY RETAIN THEM UNTIL SUCH AMENDMENTS COME INTO FORCE . CHAPTER VII FINAL PROVISIONS ARTICLE 22 ANY DECISION BY A MEMBER STATE OR AN APPROVED BODY PURSUANT TO THIS DIRECTIVE AND THE SEPARATE DIRECTIVES TO REFUSE AN EEC TYPE-EXAMINATION , TO SUSPEND OR WITHDRAW AN EEC TYPE-EXAMINATION CERTIFICATE , OR TO PROHIBIT THE PLACING ON THE MARKET , CONNECTION TO THE DISTRIBUTION NETWORK OR PUTTING INTO SERVICE FOR A PURPOSE FOR WHICH IT WAS INTENDED OF AN EEC-TYPE APPLIANCE , SHALL STATE THE GROUNDS ON WHICH IT IS BASED . SUCH A DECISION SHALL BE NOTIFIED AS SOON AS POSSIBLE TO THE PARTY CONCERNED , WHO SHALL AT THE SAME TIME BE INFORMED OF THE REMEDIES AVAILABLE TO HIM UNDER THE LAWS IN FORCE IN THE MEMBER STATE IN QUESTION AND OF THE TIME LIMITS TO WHICH SUCH REMEDIES ARE SUBJECT . ARTICLE 23 1 . MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE SO THAT THESE PROVISIONS ENTER INTO FORCE ON THE SAME DATE AS THOSE TAKEN IN ORDER TO COMPLY WITH DIRECTIVE 84/531/EEC ( 5 ) . THEY SHALL FORTHWITH INFORM THE COMMITTEE THEREOF . 2 . MEMBER STATES SHALL ENSURE THAT THE TEXTS OF THE PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE ARE COMMUNICATED TO THE COMMISSION . ARTICLE 24 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 SEPTEMBER 1984 . FOR THE COUNCIL THE PRESIDENT P . BARRY ANNEX I EEC TYPE-EXAMINATION AND EEC TYPE-EXAMINATION CERTIFICATE 1 . APPLICATION FOR EEC TYPE-EXAMINATION 1.1 . THE APPLICATION AND THE CORRESPONDENCE RELATING TO IT SHALL BE DRAWN UP IN AN OFFICIAL LANGUAGE OF THE STATE TO WHICH THE APPLICATION IS MADE IN ACCORDANCE WITH THE LAWS OF THAT STATE . THE APPROVED BODY SHALL HAVE THE RIGHT TO REQUIRE THAT THE ANNEXED DOCUMENTS SHOULD ALSO BE DRAWN UP IN THAT SAME OFFICIAL LANGUAGE . 1.2 . THE APPLICATION SHALL CONTAIN THE FOLLOWING INFORMATION : - NAME AND ADDRESS OF THE MANUFACTURER OR FIRM , OF HIS OR ITS AUTHORIZED REPRESENTATIVE OR OF THE APPLICANT , AND THE PLACE OR PLACES OF MANUFACTURE OF THE APPLIANCES , - NATURE AND CATEGORY OF THE APPLIANCE , - INTENDED USE AND ANY PROHIBITED USES , - TRADE NAME , IF ANY , OR TYPE , - MEMBER STATE ( S ) WHERE IT IS PLANNED TO MARKET THE APPLIANCE . 1.3 . THE APPLICATION SHALL BE ACCOMPANIED BY TWO COPIES OF THE DOCUMENTS REQUIRED AND IN PARTICULAR : 1.3.1 . - THE TECHNICAL FILE REQUIRED BY THE SEPARATE DIRECTIVES , - THE PLACES WHERE THE EEC MARK OF CONFORMITY SPECIFIED IN THIS DIRECTIVE AND THE OTHER MARKS SPECIFIED IN THE SEPARATE DIRECTIVES ARE TO BE AFFIXED , 1.3.2 . A STATEMENT CERTIFYING THAT NO OTHER APPLICATION FOR EEC TYPE-EXAMINATION HAS BEEN SUBMITTED FOR THE SAME TYPE OF APPLIANCE . 2 . PROCESSING OF THE APPLICATION THE APPLICATION SHALL BE PROCESSED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN THE SEPARATE DIRECTIVES . 3 . EEC TYPE-EXAMINATION CERTIFICATE AND EEC MARK OF CONFORMITY THE CERTIFICATE REFERRED TO IN ARTICLE 7 SHALL CONTAIN THE CONCLUSIONS OF THE EEC TYPE-EXAMINATION AND SHALL INDICATE ANY CONDITIONS TO WHICH ITS GRANT MAY BE SUBJECT . IT SHALL BE ACCOMPANIED BY THE DESCRIPTIONS AND DRAWINGS NECESSARY TO IDENTIFY THE TYPE AND , WHERE APPROPRIATE , TO EXPLAIN HOW IT FUNCTIONS . THE EEC MARK PROVIDED FOR IN ARTICLE 7 OF THE DIRECTIVE SHALL BE A STYLIZED LETTER * IN A HEXAGON CONTAINING : - IN THE UPPER PART , THE SERIAL NUMBER OF THE SEPARATE DIRECTIVE ALLOCATED ACCORDING TO THE CHRONOLOGICAL ORDER OF ADOPTION , AND THE CAPITAL LETTERS IDENTIFYING THE STATE WHICH HAS GRANTED APPROVAL ( B FOR BELGIUM , D FOR THE FEDERAL REPUBLIC OF GERMANY , DK FOR DENMARK , F FOR FRANCE , GR FOR GREECE , I FOR ITALY , IRL FOR IRELAND , L FOR THE LUXEMBOURG , NL FOR THE NETHERLANDS , UK FOR THE UNITED KINGDOM ) AND THE TWO FINAL FIGURES OF THE YEAR OF ISSUE OF THE CERTIFICATE ; THE NUMBER OF THE SEPARATE DIRECTIVE TO WHICH THE CERTIFICATE REFERS WILL BE ALLOCATED BY THE COUNCIL WHEN THAT DIRECTIVE IS ADOPTED , - IN THE LOWER PART , THE CERTIFICATE NUMBER . AN EXAMPLE OF THIS MARK IS SHOWN IN 6.1 . WHEN THE CERTIFICATE HAS BEEN ISSUED ON THE BASIS OF ARTICLE 20 OF THE DIRECTIVE IT MUST SHOW CLEARLY THAT IT HAS BEEN GRANTED ON SUCH A BASIS . 4 . MODIFICATION OF PRODUCT MARKETED THE APPROVED BODY WHICH HAS GRANTED AN EEC TYPE-EXAMINATION CERTIFICATE MUST BE INFORMED OF ALL SIGNIFICANT MODIFICATIONS , PARTICULARLY THOSE INVOLVING CHANGES IN THE COMMERCIAL DESCRIPTION OF A PRODUCT . 5 . PUBLICATION OF EEC TYPE-EXAMINATION CERTIFICATES 5.1 . AN EXTRACT FROM EEC TYPE-EXAMINATION CERTIFICATES SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 5.2 . AT THE SAME TIME AS THE PARTY CONCERNED IS NOTIFIED , COPIES OF THE EEC TYPE-EXAMINATION CERTIFICATE SHALL BE SENT BY THE COMPETENT DEPARTMENT OF THE MEMBER STATE WHICH APPOINTED THE APPROVED BODY TO THE COMMISSION AND TO THE OTHER MEMBER STATES , WHICH MAY ALSO OBTAIN COPIES OF THE DEFINITIVE TECHNICAL FILE ON THE APPLIANCE AND OF THE REPORTS ON THE EXAMINATIONS AND TESTS IT HAS UNDERGONE . 5.3 . WITHDRAWAL OR SUSPENSION OF AN EEC TYPE-EXAMINATION CERTIFICATE SHALL BE PUBLISHED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN 5.1 AND 5.2 . 5.4 . ANY APPROVED BODY REFUSING TO GRANT AN EEC TYPE-EXAMINATION CERTIFICATE SHALL INFORM THE COMPETENT DEPARTMENTS OF THE MEMBER STATE WHICH APPOINTED IT ; THE LATTER SHALL INFORM THE OTHER MEMBER STATES AND THE COMMISSION . 6 . EEC MARK OF CONFORMITY 6.1 . EEC MARK OF CONFORMITY ( SEE SECTION 3 ) EXAMPLE : * EEC TYPE-EXAMINATION CERTIFICATE GRANTED BY AN APPROVED BODY OF THE FEDERAL REPUBLIC OF GERMANY IN 1979 , PURSUANT TO THE FIRST SEPARATE DIRECTIVE . EEC TYPE-EXAMINATION CERTIFICATE NUMBER . 6.2 . THE SEPARATE DIRECTIVES MAY SPECIFY THE PLACING AND DIMENSIONS OF THE EEC MARK OF CONFORMITY . UNLESS OTHERWISE INDICATED IN THE SEPARATE DIRECTIVES , THE LETTERS AND NUMBERS IN THIS MARK MUST BE AT LEAST 5 MM HIGH . ANNEX II MINIMUM CRITERIA TO BE TAKEN INTO ACCOUNT BY MEMBER STATES WHEN APPOINTING APPROVED BODIES 1 . THE BODIES RESPONSIBLE FOR EXAMINING APPLIANCES WITH A VIEW TO THE ISSUE OF EEC TYPE-EXAMINATION CERTIFICATES AND CARRYING OUT SURVEILLANCE MUST HAVE AT THEIR DISPOSAL THE NECESSARY STAFF AND POSSESS THE NECESSARY MEANS FOR THEM TO PERFORM PROPERLY THE TECHNICAL AND ADMINISTRATIVE TASKS CONNECTED WITH ISSUING EEC TYPE-EXAMINATION CERTIFICATES AND CARRYING OUT SURVEILLANCE AND MUST HAVE ACCESS TO THE EQUIPMENT REQUIRED FOR ANY SPECIAL EXAMINATIONS PROVIDED FOR IN THE SEPARATE DIRECTIVES . 2 . THE BODY , ITS DIRECTOR AND ITS STAFF MAY NOT BE THE MANUFACTURER , SUPPLIER OR INSTALLER OF THE APPLIANCES , OR THE AUTHORIZED REPRESENTATIVE OF ANY OF THOSE PARTIES . THEY MAY NOT BECOME INVOLVED EITHER DIRECTLY , OR AS AUTHORIZED REPRESENTATIVES , IN THE DESIGN , CONSTRUCTION , MARKETING OR MAINTENANCE OF SUCH APPLIANCES , OR IN REPRESENTATIONAL ACTIVITIES RELATING TO THEM . THIS DOES NOT PRECLUDE THE POSSIBILITY OF EXCHANGES OF TECHNICAL INFORMATION BETWEEN THE MANUFACTURER AND THE APPROVED BODY . 3 . THE STAFF RESPONSIBLE FOR EXAMINING APPLIANCES WITH A VIEW TO THE ISSUE OF EEC TYPE-EXAMINATION CERTIFICATES MUST CARRY OUT THESE TASKS WITH THE HIGHEST DEGREE OF INTEGRITY AND TECHNICAL COMPETENCE AND MUST BE FREE FROM ALL PRESSURES AND INDUCEMENTS , PARTICULARLY FINANCIAL , WHICH MIGHT INFLUENCE THEIR JUDGEMENT OR THE RESULTS OF THEIR WORK , ESPECIALLY FROM PERSONS OR GROUPS OF PERSONS WITH AN INTEREST IN THE RESULTS OF EXAMINATIONS . 4 . THE STAFF RESPONSIBLE FOR CARRYING OUT EXAMINATIONS MUST HAVE : - SOUND TECHNICAL AND PROFESSIONAL TRAINING , - A SATISFACTORY KNOWLEDGE OF THE REQUIREMENTS RELATING TO THE EXAMINATIONS THEY CARRY OUT AND ADEQUATE PRACTICAL EXPERIENCE OF SUCH WORK , - THE NECESSARY ABILITY TO PREPARE THE RECORDS AND REPORTS INCORPORATING THE RESULTS OF THE WORK CARRIED OUT . 5 . THE IMPARTIALITY OF EXAMINING STAFF MUST BE GUARANTEED . THEIR REMUNERATION MUST NOT DEPEND ON THE NUMBER OF EXAMINATIONS THEY CARRY OUT , OR ON THE RESULTS OBTAINED . 6 . THE BODY MUST HAVE THIRD PARTY INSURANCE UNLESS CIVIL LIABILITY IS ASSUMED BY THE STATE IN ACCORDANCE WITH NATIONAL LAW . 7 . STAFF OF THE BODY MUST BE BOUND BY PROFESSIONAL SECRECY REGARDING EVERYTHING THEY LEARN IN THE EXERCISE OF THEIR DUTIES ( SAVE WITH REGARD TO THE COMPETENT ADMINISTRATIVE AUTHORITIES OF THE STATE WHICH APPOINTED THEM ) UNDER THIS AND THE SEPARATE DIRECTIVES OR UNDER ANY PROVISION OF NATIONAL LAW GIVING EFFECT TO THEM .